NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 13-2607
                                    _____________

                                HELENE O’DONNELL,
                                             Appellant

                                           v.

                  PASSPORT HEALTH COMMUNICATIONS, INC.
                              ______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 2-11-cv-03231)
                        District Judge: Hon. Petrese B. Tucker
                                   ______________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 28, 2014
                                  ______________

Before: FUENTES and SHWARTZ, Circuit Judges, and ROSENTHAL, District Judge.*

                                (Filed: March 28, 2014)
                                    ______________

                                      OPINION
                                   ______________

SHWARTZ, Circuit Judge.

      Plaintiff Helene O’Donnell brought suit against her former employer, Passport

Health Communications, Inc. (“Passport”), alleging, among other things, violations of the

      *
         The Honorable Lee H. Rosenthal, United States District Judge for the Southern
District of Texas, sitting by designation.
                                            1
Family Medical Leave Act (“FMLA”). She contends that while she was on leave,

Passport contacted her about signing certain employment documents and required her to

return them during the period of her medical leave in order to secure a new position she

was offered before her leave commenced. She failed to return the documents, and was

terminated. The District Court granted summary judgment in favor of Passport on the

FMLA claim. O’Donnell appeals this ruling. We will affirm.

                            I. Factual & Procedural History

      O’Donnell was employed as a sales executive at Passport, reporting to its

Pennsylvania location from 2006 until her termination on January 28, 2011. In August

and September 2010, Passport began a reorganization, which included the consolidation

of the sales force and elimination of O’Donnell’s Pennsylvania sales team. O’Donnell’s

supervisor, Charles Penrose, discussed these changes with her in August 2010, and in

October 2010, he informed her that her position would be eliminated and recommended

that she apply for a position in Passport’s National Sales Force based in Tennessee.

      On January 6, 2011, O’Donnell met with Vera Payne, a Passport Human

Resources employee, who offered O’Donnell a position as a Regional Vice President in

Tennessee and told O’Donnell that her position in Pennsylvania was being eliminated,

effective immediately. Payne also told her that, in order to assume the new position,

O’Donnell was required to sign a non-compete agreement. O’Donnell sought, and

received, time for her attorney to review the non-compete agreement.1 On January 8,


      1
         O’Donnell had previously received the non-compete agreement when it was
circulated to every employee at Passport.
                                            2
2011, Payne sent an email to O’Donnell transmitting an offer letter, job description, and

non-compete agreement, and asked O’Donnell to return the signed forms by January 10.

O’Donnell testified that she understood that signing the non-compete agreement was a

requirement for taking the new job. O’Donnell called Payne on January 10 and told

Payne she would not sign the agreement because she was continuing to seek the help of

her attorney and was negotiating for a higher salary with her new boss, Scott Bagwell.2

      On January 19, 2011, O’Donnell sought treatment for anxiety and panic attacks,

and her doctor advised her to take leave from work until January 31. At 9:40 p.m. that

evening, O’Donnell forwarded to Payne a copy of her doctor’s orders, thereby informing

Passport that she would be taking medical leave until January 31, 2011.3 On January 21,

2011, O’Donnell and Bagwell communicated by e-mail about the new position and

O’Donnell’s salary, which Bagwell agreed to raise from $70,000 to $75,000. That same

day, O’Donnell forwarded to Bagwell the doctor’s orders concerning her medical leave,

and Bagwell responded, “as we discussed we will work through HR, given your doctor’s

orders.” App. 295.

      Later on January 21, 2011, Payne sent O’Donnell an email in which she repeated

that O’Donnell’s prior position had been terminated and offered her two options: sign the

non-compete agreement and accept the new position at the increased salary offered by

Bagwell or receive a severance payment for the termination of the prior position. The

      2
         In an affidavit O’Donnell filed in opposing summary judgment, she also claims
that she proposed changes to the non-compete agreement to Payne and submitted a memo
concerning her raise to Bagwell on January 11, but did not receive a response to either
before taking medical leave.
       3
         The leave was later extended to February 2, 2011.
                                            3
email said that the deadline to accept or reject the offer was January 28, 2011, and that if

O’Donnell did not respond by that date, Passport would “assume you are rejecting the

offer and effectively making [January 28] your last day of employment.” App. 240. On

January 27, 2011, Payne again emailed to remind O’Donnell of the January 28 deadline

and wrote that “[i]f we do not hear from you, we will assume that you have elected to

terminate your employment with Passport.” App. 213.

       On January 28, 2011, O’Donnell responded to Payne’s email, writing, “I assure

you that I am not voluntarily resigning my employment and that I am fully involved in

beginning work as the Regional VP, Sales.” App. 239. O’Donnell’s response did not

reference the non-compete agreement. Payne responded by e-mail that she was “glad to

hear [O’Donnell was] interested in accepting” the new position, but that O’Donnell still

needed to formally indicate her acceptance by signing the offer letter and the non-

compete agreement by the end of the day. App. 238. Forty-five minutes later, at 5:30

p.m., Payne again e-mailed O’Donnell, reiterating that “the offer of employment is

revoked should we not receive the documentation (signed offer letter and non-compete)

from you by end of business today.” App. 238. O’Donnell never returned the non-

compete or the offer letter, and was formally terminated effective January 28, 2011.4

       O’Donnell filed this suit on May 18, 2011, alleging that Passport violated, among

other things, the FMLA by interfering with her leave and retaliating against her for taking




       4
       Passport formally informed O’Donnell of the termination in a letter dated
February 1, 2011.
                                              4
leave.5 Following discovery, the parties filed motions for summary judgment. The

District Court granted summary judgment in favor of Passport on O’Donnell’s FMLA

claim and denied O’Donnell’s motion for partial summary judgment.6 This appeal

followed.7




       5
          O’Donnell also alleged that Passport violated the Pennsylvania Wage Payment &
Collection Law (“WPCL”), 43 Pa. Cons. Stat. §§ 260.1-260.45, by failing to pay
compensation due to her, and asserted claims for unjust enrichment and intentional
infliction of emotional distress. The District Court granted summary judgment in
Passport’s favor on the two state common law claims, but denied Passport’s motion as to
the WPCL claim. On May 8, 2013, the District Court issued an order declining to
exercise supplemental jurisdiction over the WPCL claim. These rulings have not been
appealed.
        6
          O’Donnell also filed a motion for reconsideration, which the District Court
denied.
        7
          Passport contends that O’Donnell’s appeal is untimely. Fed. R. App. P.
4(a)(1)(A) requires a notice of appeal to be filed with the district clerk within thirty days
after entry of the judgment or order appealed from. If a notice of appeal is untimely, we
must dismiss the case for lack of appellate jurisdiction because “the timely filing of a
notice of appeal in a civil case is a jurisdictional requirement.” Bowles v. Russell, 551
U.S. 205, 214 (2007). The time limitation in Rule 4 does not begin to run until the
district court issues a “final” order. Sulima v. Tobyhanna Army Depot, 602 F.3d 177,
183 (3d Cir. 2010). Generally, “an order which terminates fewer than all claims, or
claims against fewer than all parties, does not constitute a ‘final’ order for purposes of
appeal under 28 U.S.C. § 1291.” Carter v. City of Phila., 181 F.3d 339, 343 (3d Cir.
1999). Because the District Court’s summary judgment order of April 10, 2013 did not
terminate O’Donnell’s state WPCL claim, it was not a final order for purposes of § 1291.
The District Court’s May 8 order, in which it declined to exercise supplemental
jurisdiction over the WPCL claim, resolved all of her claims and hence was a final order.
O’Donnell filed her appeal of the summary judgment order on June 6, 2013. Thus, her
appeal of the summary judgment order was timely.
                                             5
                                      II. Discussion8

       The FMLA and its accompanying regulations “entitle employees to take

reasonable leave for medical reasons.” 29 U.S.C. § 2601(b)(2). To this end, “[the

FMLA] creates a series of prescriptive substantive rights for eligible employees, often

referred to as the ‘entitlement’ or ‘interference’ provisions which set floors for employer

conduct.” Callison v. City of Phila., 430 F.3d 117, 119 (3d Cir. 2005). Relevant to this

case, § 2615(a)(1) makes it “unlawful for any employer to interfere with, restrain, or deny

the exercise of or the attempt to exercise, any right provided under this subchapter.” 29

U.S.C. § 2615(a)(1). The FMLA’s implementing regulations also make it unlawful for




       8
         The District Court exercised federal question jurisdiction over O’Donnell’s
federal claim pursuant to 28 U.S.C. § 1331. We have jurisdiction pursuant to 28 U.S.C.
§ 1291.
        We exercise plenary review over a District Court’s order granting summary
judgment. Jacobs Constructors, Inc. v. NPS Energy Servs., Inc., 264 F.3d 365, 369 (3d
Cir. 2001). Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a). In reaching this decision, we must determine “whether
the pleadings, depositions, answers to interrogatories, admissions on file, and affidavits
show that there is no genuine issue of material fact and whether the moving party is
therefore entitled to judgment as a matter of law.” Macfarlan v. Ivy Hill SNF, L.L.C.,
675 F.3d 266, 271 (3d Cir. 2012) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986)). A disputed issue is “genuine” only “if there is a sufficient evidentiary basis on
which a reasonable jury could find for the non-moving party.” Kaucher v. Cnty. of
Bucks, 455 F.3d 418, 423 (3d Cir. 2006) (citing Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 248 (1986)). A factual dispute is “material” only if it might affect the outcome
of the suit under governing law. Doe v. Luzerne Cnty., 660 F.3d 169, 175 (3d Cir. 2011)
(citing Gray v. York Newspapers, Inc., 957 F.2d 1070, 1078 (3d Cir. 1992)). The Court’s
task is not to resolve disputed issues of fact, but to determine whether there exist any
factual issues to be tried. Anderson, 477 U.S. at 247-49. “In making this determination,
we must consider the evidence in the record in the light most favorable to the nonmoving
party.” Jacobs Constructors, Inc., 264 F.3d at 369 (citing Anderson, 477 U.S. at 248).
                                             6
an employer to retaliate against an employee for invoking their FMLA rights.9

Lichtenstein v. Univ. of Pittsburgh Med. Ctr., 691 F.3d 294, 301-02 (3d Cir. 2012).

       O’Donnell contends that Passport: (1) interfered with her rights under the FMLA

by failing to permit her to take a qualified leave of absence in accordance with the

provisions of the FMLA; and (2) retaliated against her for taking FMLA leave when it

terminated her employment. We will first address her interference claim.

                                     A. Interference

       To prevail on an interference claim, an employee need only show that she was

entitled to benefits under the FMLA and that her employer denied them.10 Callison, 430
F.3d at 119. “Interfering with the exercise of an employee’s rights would include, for

example, not only refusing to authorize FMLA leave, but discouraging an employee from

using such leave. It would also include manipulation by a covered employer to avoid

responsibilities under [the] FMLA.” Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d
135, 142 (3d Cir. 2004) (internal quotation marks omitted). Though employees are also

entitled to be reinstated to their former position or an equivalent when they return from

leave, “if an employee is discharged during or at the end of a protected leave for a reason



       9
          The regulation prohibiting retaliation provides, in pertinent part, “[t]he Act’s
prohibition against interference prohibits an employer from discriminating or retaliating
against an employee or prospective employee for having exercised or attempted to
exercise FMLA rights.” 29 C.F.R. § 825.220(c). A violation of the regulation can give
rise to a “retaliation” claim. Callison, 430 F.3d at 119.
        10
           A plaintiff need not show discriminatory intent to prevail on an interference
claim. Lichtenstein, 691 F.3d at 312; see also Callison, 430 F.3d at 120 (“An interference
action is not about discrimination, it is only about whether the employer provided the
employee with the entitlements guaranteed by the FMLA.”).
                                             7
unrelated to the leave, there is no right to reinstatement.” Id. at 141 (citing 29 C.F.R.

§ 825.216(a)(1)).

       Passport does not dispute that O’Donnell was entitled to benefits under the FMLA

because she was an eligible employee and she provided adequate notice to Passport of a

serious health condition and her intent to take leave. Thus, we need only decide whether

Passport interfered with O’Donnell’s leave by requiring her to perform work-related tasks

during her leave—specifically, by requiring her to sign the offer letter and non-compete

agreement and by negotiating with her concerning her salary.

       Passport imposed the requirement that O’Donnell sign the offer letter and the non-

compete agreement before she took FMLA leave. She was informed of the requirement

that she sign the forms on January 6, 2011, and that she was to have done so by January

10, 2011. O’Donnell did not begin her leave, however, until January 20. Thus,

O’Donnell knew that she needed to sign the forms well before she invoked her FMLA

rights,11 and there is no evidence that Passport’s requirement that she sign the forms or

the consequence for failing to do so arose because she took leave.


       11
          O’Donnell’s post-deposition assertion that she did not know she faced
termination before she took FMLA leave does not change the result. O’Donnell testified
at her deposition that she was aware that her previous position had been terminated and
that the non-compete agreement “was a required document for the new position.” App.
116. In her affidavit, she repeated that she understood when she received the non-
compete that her previous position had been terminated, but stated that she did not know
that she faced termination until she took her FMLA leave. O’Donnell cannot rely on the
portions of her affidavit that contradict her prior sworn testimony to manufacture
disputed issues of material fact. See Hackman v. Valley Fair, 932 F.2d 239, 241 (3d Cir.
1991) (“When, without a satisfactory explanation, a nonmovant’s affidavit contradicts
earlier deposition testimony, the district court may disregard the affidavit in determining
whether a genuine issue of material fact exists.”). She proffers no explanation for her
                                              8
       Furthermore, Passport’s contacts with O’Donnell while she was on leave were

limited to the status of her decision, the documents, and her salary request, as well as

acknowledging she was on medical leave. Bagwell communicated with O’Donnell

concerning only her FMLA leave and negotiating her salary. O’Donnell had initiated

those salary negotiations before she requested or commenced her leave. Payne’s contacts

with O’Donnell after January 20 were merely to remind O’Donnell that her previous

position had been eliminated and that, if she wanted to accept the new position, she

remained under an obligation to do so formally by signing the required forms and

returning them to Passport.

       These de minimis contacts did not require O’Donnell to perform work to benefit

the company and did not materially interfere with her leave. As this Court has previously

explained, “there is no right in the FMLA to be ‘left alone,’” and be completely absolved

of responding to the employer’s discrete inquiries. Callison, 430 F.3d at 121 (requiring

employees on FMLA leave to notify the employer when leaving home and upon return

does not interfere with FMLA); see also Reilly v. Revlon, Inc., 620 F. Supp. 2d 524, 537

(S.D.N.Y. 2009) (occasional phone calls inquiring about files do not qualify as

“interference” with FMLA leave); Kesler v. Barris, Sott, Denn & Driker, PLLC, 482 F.

Supp. 2d 886, 910-11 (E.D. Mich. 2007) (same). Here, the contacts were aimed only at

changed position on this issue, and her affidavit otherwise reiterates the key facts on
which the District Court’s decision relied: she knew her old position had been eliminated
on January 6, and that to assume a new position required her to sign a non-compete. See
also App. 115-16 (O’Donnell’s deposition testimony that she knew she was required to
sign the non-compete to assume the new position). Thus, the record supports the District
Court’s conclusion that O’Donnell was aware of the consequences of failing to sign the
agreement before she took FMLA leave.
                                             9
retaining O’Donnell as an employee, and there is no evidence showing that Passport in

any way hampered or discouraged O’Donnell’s exercise of her right to medical leave, or

attempted to persuade her to return from her leave early.12 For these reasons, the District

Court properly granted summary judgment in Passport’s favor on the interference claim.

                                      B. Retaliation

       O’Donnell also asserts a retaliation claim, alleging that she was discharged

because she took FMLA leave. To prevail on a retaliation claim, a plaintiff must show

that “(1) she invoked her right to FMLA-qualifying leave, (2) she suffered an adverse

employment decision, and (3) the adverse action was causally related to her invocation of

rights.” Lichtenstein, 691 F.3d at 301-02. Unlike claims for interference, retaliation

claims require a showing of the employer’s retaliatory intent. Id. Because O’Donnell

presents only circumstantial evidence of intent, we assess her claim “under the burden-

shifting framework established in McDonnell Douglas Corp. v . Green, 411 U.S. 792

(1973).” Id. That framework requires that a plaintiff first set forth a prima facie case of

retaliation. Id. If O’Donnell does so, “the burden of production shifts to [Passport] to

‘articulate some legitimate, nondiscriminatory reason’ for its decision.” Id. (quoting

McDonnell Douglas, 411 U.S. at 802). If Passport meets this burden, then O’Donnell




       12
         To the contrary, the record indicates that upon learning of O’Donnell’s leave,
Penrose wrote in an email to O’Donnell, “I am here to help you in any way I can.” App.
448. Similarly, upon speaking with O’Donnell about her leave, Bagwell, her new
supervisor, told her that he would be working with O’Donnell “through HR, given your
doctor’s orders.” App. 295. In sum, the record shows Passport supported O’Donnell’s
medical leave.
                                             10
must point to some evidence from which a factfinder could reasonably disbelieve

Passport’s reason. Id.

       The parties do not dispute the first two elements of the prima facie claim—that

O’Donnell invoked an FMLA right and that she was terminated. Their argument centers

on causation. O’Donnell contends that a factfinder could infer that her termination was

related to her FMLA leave because Payne’s email requiring O’Donnell either to return

the signed documents or be terminated was sent only one day after O’Donnell notified

Passport of her FMLA leave. Temporal proximity can be sufficiently suggestive to

satisfy the causation element at the prima facie stage. See, e.g., id. at 307 (one week

between invocation of FMLA rights and adverse employment action is “in the realm of

what this Court and others have found sufficient at the prima facie stage”).

       The problem for O’Donnell, however, is that the requirement that she sign the

forms was instituted before she took FMLA leave. As explained above, two weeks

before O’Donnell invoked her FMLA rights, Passport required her to sign the offer letter

and the non-compete agreement in order to assume her new job. O’Donnell testified in

her deposition that she understood that signing those forms was a requirement for the new

position.

       Even if Passport’s decision to enforce its requirement while O’Donnell was on

FMLA leave was sufficient to satisfy the causation element, and hence fulfills the first

step of the McDonnell Douglas framework, the failure to sign those forms constitutes a

legitimate, nondiscriminatory reason for terminating her. Passport was reorganizing its

sales force, eliminated O’Donnell’s previous position, and offered O’Donnell the

                                             11
opportunity to work as a Vice President contingent on her executing the forms.

O’Donnell knew all of this weeks before she invoked her FMLA rights. Passport has

therefore met its burden at step two of McDonnell Douglas. Moreover, O’Donnell

cannot point to any evidence indicating that the decision to terminate her was pretextual.

To the contrary, up until the January 28 deadline elapsed, Passport employees encouraged

O’Donnell to return the forms and informed her that they were “glad to hear [she was]

interested in accepting” the new position, and that she only needed to complete the forms

to do so. App. 238.

       Accordingly, there are no facts from which a reasonable juror could find that

O’Donnell’s termination was based on anything other than the legitimate, non-pretextual

reason that she failed to complete the required paperwork to assume the new position.

For this reason, the District Court properly granted summary judgment as to O’Donnell’s

retaliation claim.13

                                      V. Conclusion

       For the foregoing reasons, we will affirm the order of the District Court.




       13
         To the extent that O’Donnell contends that Passport terminated her employment
because it discovered she might have a life-threatening illness, that argument is
undermined by the fact that Passport allowed her to invoke her FMLA rights based on her
doctor’s description of her condition, and there is no evidence that any decisionmaker
acted on information other than her failure to execute the employment forms in deciding
to terminate her.
                                            12